Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-9 and 11 have been considered but are moot in view of new grounds of rejection.
Some of the newly added limitations are still met by Liu as follows “downloading from the communication network a plurality of images associated with at least one jump in advance of receiving an accelerated playback command for playing back the content on the rendering device” (paragraph 133-139, 143-144, 176 and 219-220) Liu teaches that the device download in advance to where the systems predicts the user will move next, meeting the claim limitations; and after receiving the accelerated playback command, automatically rendering successively on the rendering device the plurality of images that were downloaded in advance (paragraph 133-139, 143-144, 176 and 219-220) Liu teaches rendering the images according to the command, meeting the claim limitations. The Salomons reference is cited for “downloading by anticipation before playing the content“ (paragraph 29-30).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the Liu et al., US 2020/0145701in view of Salomons, US 2011/0258336.
Regarding claim 8, Liu discloses a management entity comprising: 
a processor (figure 1 and 8, paragraph 66); and 
a non-transitory computer-readable medium comprising program code instructions stored thereon which when executed by the processor configure the management entity to perform a method of managing display of images associated with image jumps liable to be implemented during accelerated playback of the content on a rendering device, wherein the content is able to be downloaded from a communication network (paragraph 133-139, 143-144, 176 and 219-220), and the managing comprises;
downloading from the communication network a plurality of images associated with at least one jump in advance of receiving an accelerated playback command for playing back the content on the rendering device (paragraph 133-139, 143-144, 176 and 219-220); and 
after receiving the accelerated playback command, automatically rendering successively on the rendering device the plurality of images that were downloaded in advance (paragraph 133-139, 143-144, 176 and 219-220).
Liu is silent about downloading by anticipation before playing the content.
In an analogous art, Salomons discloses downloading by anticipation before playing the content (paragraph 29-30).
Therefore, it would have been obvious to one of ordinary skill in the art to modify, at the time of filing, Liu’s method with the teachings of Salomons. The motivation would have been to utilize the unused bandwidth during off-peak hours for the benefit of having a faster network at peak hours.
   
Claims 1, 9 and 11 are rejected on the same grounds as claim 8.


Claim 2 are rejected under 35 U.S.C. 103 as being unpatentable over the Liu in view of Salomons in view of Wolff, US 2017/0245013.
Regarding claim 2, Liu and Salomons disclose the management method as claimed in claim 1, which further comprises: playing back the content on the rendering device; and prior to playing back the content, receiving the content from the communication network (Liu paragraph 133-139, 143-144, 176 and 219-220; Salomons paragraph 29-30).
Liu and Salomons are silent about the advance downloading is performed when the bit rate on the communication network is less than a given bit rate.  
In an analogous art, Wolff discloses the advance downloading is performed when the bit rate on the communication network is less than a given bit rate (paragraph 13).
Therefore, it would have been obvious to one of ordinary skill in the art to modify, at the time of filing, Liu and Salomons’ method with the teachings of Wolff. The motivation would have been to utilize the unused bandwidth during off-peak hours for the benefit of having a faster network at peak hours.

Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over the Liu in view of Salomons in view of Welsh et al., US 2013/0103660.
Regarding claim 3, Liu and Salomons disclose the management method as claimed in claim 1, wherein the plurality of images is stored in advance in a memory (Liu paragraph 133-139, 143-144, 176 and 219-220; Salomons paragraph 29-30).
Liu and Salomons are silent about the plurality of images is erased from the memory when the playback of the content is stopped.  
In an analogous art, Welsh discloses the plurality of images is erased from the memory when the playback of the content is stopped (paragraph 30).
Therefore, it would have been obvious to one of ordinary skill in the art to modify, at the time of filing, Liu and Salomons’ method with the teachings of Welsh. The motivation would have been to delete unwanted media for the benefit of having memory for saving desire content when needed.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over the Liu in view of Salomons in view of Butters et al., US 2008/0008456.
Regarding claim 4, Liu and Salomons disclose the management method as claimed in claim 1, wherein the plurality of images is stored in advance in a memory (Liu paragraph 133-139, 143-144, 176 and 219-220; Salomons paragraph 29-30)
Liu and Salomons are silent about the at least one image is erased from the memory after a given number of playbacks of the at least one image.  
In an analogous art, Butters discloses the at least one image is erased from the memory after a given number of playbacks of the at least one image (paragraph 5).
Therefore, it would have been obvious to one of ordinary skill in the art to modify, at the time of filing, Liu and Salomons’ method with the teachings of Butters. The motivation would have been to delete unwanted media for the benefit of having memory for saving desire content when needed.

Regarding claim 5, Liu and Salomons disclose the management method as claimed in claim 1, wherein the plurality of images is stored in advance in a memory (Liu paragraph 133-139, 143-144, 176 and 219-220; Salomons paragraph 29-30)
Liu and Salomons are silent about the plurality of images is retained in the memory for a given duration.  
In an analogous art, Butters discloses the at least one image is retained in the memory for a given duration (paragraph 5).
Therefore, it would have been obvious to one of ordinary skill in the art to modify, at the time of filing, Liu and Salomons’ method with the teachings of Butters. The motivation would have been to delete unwanted media for the benefit of having memory for saving desire content when needed.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over the Liu in view of Salomons in view of Traspolsky et al., US 2015/0326901.
Regarding claim 6, Liu and Salomons disclose the management method as claimed in claim 1.
Liu and Salomons are silent about advance downloading is performed after a waiting period.  
In an analogous art, Traspolsky discloses advance downloading is performed after a waiting period (paragraph 12, 40, 48,55, 62 and 69-70).
Therefore, it would have been obvious to one of ordinary skill in the art to modify, at the time of filing, Liu and Salomons’ method with the teachings of Traspolsky. The motivation would have been to utilize the unused bandwidth during off-peak hours for the benefit of having a faster network at peak hours.

Regarding claim 7, Liu and Salomons disclose the management method as claimed in claim 1.
Liu and Salomons are silent about playback of the content is scheduled for a given date, the advance downloading is performed before the given date.  
In an analogous art, Traspolsky discloses playback of the content is scheduled for a given date, the advance downloading is performed before the given date (paragraph 12, 40, 48,55, 62 and 69-70).
Therefore, it would have been obvious to one of ordinary skill in the art to modify, at the time of filing, Liu and Salomons’ method with the teachings of Traspolsky. The motivation would have been to utilize the unused bandwidth during off-peak hours for the benefit of having a faster network at peak hours.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCHTA I MONTOYA whose telephone number is (571)270-1192.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





OM


						Oschta Montoya
						Patent Examiner
						Art Unit 2421




/OSCHTA I MONTOYA/Primary Examiner, Art Unit 2421